Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 1 of 21 PageID #: 122




                             THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KATHLEEN KNAPP,                              )
                                              )
                Plaintiff,                    )
                                              )
        vs.                                   )        Case No. 1:18-cv-1637-JPH-TAB
                                              )
 COLLEEN MCCREARY-WARNICK,                    )
                                              )
                Defendant,                    )
                                              )
 and                                          )
                                              )
 PLEASANT VIEW LODGE, INC.,                   )
                                              )
                Nominal Defendant.            )

    AMENDED VERIFIED COMPLAINT FOR DIRECT AND DERIVATIVE ACTION
     AND DAMAGES, ACCOUNTING AND ACCESS TO CORPORATE RECORDS
                              RELIEF

        Plaintiff, Kathleen Knapp (“Knapp”), Individually and Derivatively on behalf of Nominal

 Defendant Pleasant View Lodge, Inc. (“PVL”), hereby files her Amended Verified Complaint

 against Defendant Colleen McCreary-Warnick (“McCreary-Warnick”), and in support thereof

 alleges and states as follows:

                                   FACTUAL ALLEGATIONS

        Parties and Jurisdiction

        1.      At all times relevant herein, Knapp is and was a citizen of the State of Michigan,

 residing at 54538 Ridgeview Drive, Shelby Township, Michigan 48316.

        2.      McCreary-Warnick is a citizen of the state of Indiana, and her last known address

 is at 10473 Ringtail Place, Fishers, Indiana 46038.

        3.      PVL is a corporation organized under the laws of the State of Indiana, with its

 principal place of business at 7476 Lane Road, McCordsville, Indiana 46055.



                                                  1
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 2 of 21 PageID #: 123




        4.      Knapp states that this action is based upon diversity of citizenship between Knapp

 and McCreary-Warnick, and an amount in controversy in excess of $75,000, exclusive of costs

 and interest, and is brought pursuant to 28 U.S.C.A. Section 1332(a).

        5.      Venue is proper as the practices alleged to be unlawful were committed within the

 jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

 Division, pursuant to 28 U.S.C.A. § 1391(b)(2).

        Background and History of the Parties and PVL

        6.      PVL was formed and organized under the laws of the State of Indiana on or about

 October 12, 1978.

        7.      PVL is in the business of operating a nursing home and health care facility.

        8.      According to its Articles of Incorporation and By-Laws, PVL is to have a two-

 person Board of Directors. A copy of PVL’s By-Laws are attached hereto as Exhibit A.

        9.      The original directors were Margaret McCreary (“Margaret”) and Walter McCreary

 (“Walter”), who were parents of Knapp and McCreary-Warnick.

        10.     Margaret and Walter were also the original two (2) shareholders of PVL.

        11.     When Walter passed away, Knapp and McCreary-Warnick each received twenty

 percent (20%) of the shares of PVL, with Margaret holding the remainder.

        12.     When Margaret passed away in 2002, her shares were transferred equally to Knapp

 and McCreary-Warnick.

        13.     Since that time, Knapp and McCreary-Warnick have been fifty percent (50%)

 shareholders of PVL.

        14.     In addition, Knapp and McCreary-Warnick are now the only two (2) Directors of

 PVL on its Board of Directors.




                                                   2
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 3 of 21 PageID #: 124




        PVL’s By-Laws

        15.       According to the By-Laws, “[T]he business, property and affairs of the Corporation

 shall be managed by the Board of Directors.” PVL By-Laws, Ex. A, § 4.02.

        16.       The By-Laws also require a meeting of the Directors to be held annually. PVL By-

 Laws, Ex. A, § 4.03. At this annual meeting, the Board of Directors is to elect officers of for

 PVL, who are to hold one (1) year terms. PVL By-Laws, Ex. A, § 5.01.

        17.       Any action to be taken by the Board of Directors without a meeting requires a

 written consent to the action to be signed by all members of the Board of Directors. PVL By-Laws,

 Ex. A, § 4.05.

        18.       The officers of PVL are McCreary-Warnick, who serves as President, and Knapp,

 who serves as Vice-President and Secretary.

        19.       The President or the Secretary of PVL have the power to execute contracts,

 agreements, checks, drafts and bills of exchange, and orders for the payment of money, provided

 they are in the ordinary course of business of PVL. PVL By-Laws, Ex. A, § 6.01.

        Issues with McCreary-Warnick’s Management of PVL

        20.       Since 2002, McCreary-Warnick has served as President of PVL, which role has

 been McCreary-Warnick’s full-time occupation.

        21.       Knapp, on the other hand, has spent her career in education, and specifically worked

 as a teacher for special needs students, and has not been employed by PVL.

        22.       Knapp has had virtually no involvement in PVL’s operations or management. Her

 understanding was that her ownership of PVL was a long-term but passive investment.




                                                   3
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 4 of 21 PageID #: 125




        23.     As a result, McCreary-Warnick operated PVL with minimal transparency, often

 taking steps to conceal or refrain from disclosing critical information to Knapp as a director and

 shareholder.

        24.     McCreary-Warnick has repeatedly failed to call for meetings of the Board of

 Directors or shareholders, to discuss PVL’s business or conduct or the election of new officers.

        25.     In spring 2017, Knapp made a demand for corporate records on PVL as permitted

 under Chapter 52 of Indiana’s Business Corporation Law, Ind. Code § 23-1-1 et seq. Knapp

 sought the documents based upon her concerns that PVL was not being properly managed by

 McCreary-Warnick for the benefit of all shareholders.

        26.     PVL produced its records in several batches in spring 2017.

        27.     Upon review of these records, it became clear to Knapp that PVL was not, in fact,

 being managed by McCreary-Warnick for the benefit of all shareholders.

        28.     Instead, McCreary-Warnick was operating the company solely for her benefit and

 for the benefit of her immediate family, to the exclusion of her sister, Knapp.

        29.     For example, but without limitation, for several of the past few years, McCreary-

 Warnick paid herself inflated annual salaries, at times in excess of Two Hundred Thousand and

 00/100 Dollars ($200,000.00) for her role at PVL. McCreary-Warnick also shows at least Thirty-

 Two Thousand and 00/100 Dollars ($32,000.00) in health care costs on her W-2s.

        30.     McCreary-Warnick’s salary has fluctuated with PVL’s revenue, resulting in

 McCreary-Warnick receiving higher salaries during higher-revenue years.

        31.     Further, McCreary-Warnick has directed PVL to employ several members of her

 immediate family, including her husband Craig Warnick, as well as several of her sons. These




                                                  4
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 5 of 21 PageID #: 126




 family members have been paid excessive salaries or wages in lieu of distributing profits to Knapp.

 During this time, PVL has not paid any distributions of profit to its shareholders.

          32.   Instead, McCreary-Warnick has taken de facto distributions by grossly inflating her

 salary and by hiring her immediate family members to prevent distributions of profit to Knapp.

          33.   Upon information and belief, PVL elected to be taxed as an S-Corporation under

 the Internal Revenue Code and is legally required to make all distributions of profit to the owners

 on a pro rata basis by respective ownership percentages. None of these actions were approved by

 the Board of Directors.

          34.   Notwithstanding revenues and profits generated by PVL, Knapp has not received

 her pro rata share of distribution of profits from PVL.

          35.   Upon information and belief, McCreary-Warnick has also engaged in a continuous,

 long-standing, calculated, and intentional pattern of paying herself bonuses, health insurance costs,

 and payment or reimbursement of personal expenses funded by PVL, as an intentional and

 deliberate scheme to decrease the distributive share of profits payable to the shareholders, namely,

 Knapp.

          36.   In addition to the foregoing factual allegations, McCreary-Warnick routinely

 engaged in a long-term, intentionally deceptive pattern of inaccurately reporting revenues and

 expenses for PVL and concealing the financial and operational condition of PVL from Knapp.

          37.    Knapp fairly and adequately represents the interests of the non-implicated

 shareholders of PVL, similarly situated in enforcing the rights of PVL at issue in this case, as she

 is the only other shareholder.

          38.   Demand in this case under Fed. R. Civ. P. 23.1(b) is excused, as the only other

 shareholder who could take action on behalf of PVL is McCreary-Warnick, who due to the obvious




                                                  5
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 6 of 21 PageID #: 127




 conflict of interest cannot investigate or take action against herself on behalf of PVL. Knapp

 previously sought a resolution of the dispute and redemption of her shares of PVL but was

 unsuccessful.

                                    COUNT I
                 DERIVATIVE CLAIM FOR BREACH OF FIDUCIARY DUTY

         39.     Knapp realleges and incorporates by reference Paragraphs 1 through 38 as if fully

 set forth herein.

         40.     McCreary-Warnick, as officer, director, and shareholder owes fiduciary duties to

 PVL to act faithfully, loyally, diligently, prudently, honestly and carefully in conducting the

 business of PVL.

         41.     At various times relevant to this Amended Complaint, McCreary-Warnick

 breached fiduciary duties to PVL by not acting within the best interests of PVL and not acting

 toward PVL and Knapp with the utmost fidelity, loyalty, care and good faith.

         42.     McCreary-Warnick’s breaches of her fiduciary duties include the following actions

 taken as director, officer, and/or shareholder of PVL:

                 A.     McCreary-Warnick paid herself salaries, bonuses, or other payments

                 wrongfully and grossly in excess of the reasonable value of her services to PVL.

                 B.     McCreary-Warnick directed PVL to hire her immediate family members to

                 positions within PVL, which family members were hired to positions for which

                 they were not qualified, for which no hire was needed, and/or paid salary or wages

                 in excess of the reasonable value to PVL, all without approval of the Board of

                 Directors.




                                                 6
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 7 of 21 PageID #: 128




                C.         McCreary-Warnick caused PVL to render valuable benefits to herself in the

                form of payment or reimbursement of personal expenses, including, without

                limitation, tens of thousands of dollars’ worth of health care costs per year.

                D.         McCreary-Warnick intentionally and improperly caused PVL’s financial

                statements and accounts to under-report the profits of PVL to avoid paying taxes

                and prevent Knapp from receiving her just and lawful share of the distributable

                profits.

                E.         McCreary-Warnick improperly and intentionally excluded Knapp from

                access to and participation in the rights of her ownership in PVL, including the right

                to access the books and records of PVL, the right to receive distributions of profits,

                and the right to participate in the management of PVL.

        43.     Because McCreary-Warnick caused PVL to pay herself and others valuable

 financial benefits, including the payment of inflated salaries, bonuses and personal expenses,

 bonuses, PVL has made “de facto” distributions of profit to McCreary-Warnick and non-

 shareholders, thereby violating the requirement that S-Corporations must distribute all profits in

 proportion to the owner’s percentage interest, and jeopardizing PVL’s favorable tax treatment.

        44.     As a result of McCreary-Warnick’s breaches of her fiduciary duties, PVL has been

 greatly damaged, exposed to risk, the value of the business and its assets have been reduced, and

 as a result, PVL have suffered and continue to suffer monetary damages and irreparable harm.

        WHEREFORE, Plaintiff, Kathleen Knapp, Individually and Derivatively on behalf of

 Pleasant View Lodge, Inc., respectfully requests that this Court enter judgment in her favor against

 Defendants, to award compensatory, special, general and punitive damages, disgorgement of




                                                   7
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 8 of 21 PageID #: 129




 gains, restitution, costs of this action, pre- and post-judgment interest, attorney’s fees and all other

 relief that is just and proper in the premises.

                                     COUNT II
                      DERIVATIVE CLAIM OF UNJUST ENRICHMENT

         45.     Knapp realleges and incorporates by reference Paragraphs 1 through 44 as if fully

 set forth herein.

         46.     McCreary-Warnick has received funds, assets and valuable benefits in the form of

 improper salaries, bonuses, payment or reimbursement of personal expenses, and unlawful

 distributions of profit from PVL.

         47.     McCreary-Warnick has been unjustly enriched, to the Company’s detriment, by her

 receipt and retention of these funds, assets, and valuable benefits.

         48.     PVL has been damaged and continue to be damaged and suffer irreparable harm as

 a result of McCreary-Warnick’s unjust enrichment.

         WHEREFORE, Plaintiff, Kathleen Knapp, Individually and Derivatively on behalf of

 Pleasant View Lodge, Inc., respectfully requests that this Court enter judgment in her favor and

 against Defendants for all amounts due and owing, along with attorney’s fees, costs of this action

 and pre- and post-judgment interest, entry of an Order requiring Defendants to pay such amounts,

 and any and all other relief which is just and proper.

                              COUNT III
     DERIVATIVE CLAIM OF WASTE, SELF-DEALING, MISMANAGEMENT AND
                MISAPPROPRIATION OF CORPORATE ASSETS

         49.     Knapp realleges and incorporates by reference Paragraphs 1 through 48 as if fully

 set forth herein.

         50.     McCreary-Warnick, as officer, director, and shareholder of PVL, has

 misappropriated corporate assets for her own use, utilized corporate property, resources and funds



                                                    8
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 9 of 21 PageID #: 130




 for her own personal benefit and advantage, misapplied and wasted corporate assets to the financial

 detriment of PVL, and mismanaged PVL in the following ways:

                A.         McCreary-Warnick paid herself salaries, bonuses, or other payments

                wrongfully and grossly in excess of the reasonable value of her services to PVL.

                B.         McCreary-Warnick directed PVL to hire her immediate family members to

                positions within PVL, which family members were hired to positions for which

                they were not qualified, for which no hire was needed, and paid salary or wages in

                excess of the reasonable value to PVL, all without approval of the Board of

                Directors.

                C.         McCreary-Warnick caused PVL to render valuable benefits to herself in the

                form of payment or reimbursement of personal expenses, including, without

                limitation, tens of thousands of dollars’ worth of health care costs per year.

                D.         McCreary-Warnick intentionally and improperly caused PVL’s financial

                statements and accounts to under-report the profits of PVL to avoid paying taxes

                and prevent Knapp from receiving her just and lawful share of the distributable

                profits.

                E.         McCreary-Warnick improperly and intentionally excluded Knapp from

                access to and participation in the rights of her ownership in PVL, including the right

                to access the books and records of PVL, the right to receive distributions of profits,

                and the right to participate in the management of PVL.

        51.     Because McCreary-Warnick caused PVL to pay herself and others valuable

 financial benefits, including the payment of inflated salaries, bonuses and personal expenses,

 bonuses, PVL has made “de facto” distributions of profit to McCreary-Warnick and non-




                                                   9
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 10 of 21 PageID #: 131




 shareholders, thereby violating the requirement that S-Corporations must distribute all profits in

 proportion to the owner’s percentage interest, and jeopardizing PVL’s favorable tax treatment.

         52.     As a result of McCreary-Warnick’s actions, PVL has been greatly damaged,

 exposed to risk, and the value of the business and assets has been reduced and misappropriated.

 As a result, PVL have suffered and continue to suffer monetary damages and irreparable harm.

         WHEREFORE, Plaintiff, Plaintiff, Kathleen Knapp, Individually and Derivatively on

 behalf of Pleasant View Lodge, Inc., respectfully requests that this Court enter judgment in her

 favor against Defendants, to award compensatory, special, general and punitive damages,

 disgorgement of gains, restitution, costs of this action, pre- and post-judgment interest, attorney’s

 fees, to require Defendants to account for her conduct in the management of PVL and the

 disposition of PVL’s funds and properties, to be compelled to repay to PVL all funds, assets, or

 resources wasted, misappropriated, or improperly diverted, and all other relief that is just and

 proper in the premises.

                                      COUNT IV
                     DERIVATIVE CLAIM FOR THEFT AND CONVERSION

         53.     Knapp realleges and incorporates by reference Paragraphs 1 through 52 as if fully

 set forth herein.

         54.     Defendant McCreary-Warnick committed the crime of conversion in violation of

 Indiana Code Ann. § 35-43-4-3 (and other Indiana law) by knowingly or intentionally taking,

 diverting, or retaining funds, property and resources from PVL through a long-term, intentional,

 and deliberate scheme to deprive PVL of its assets.

         55.     McCreary-Warnick’s actions were willful, wanton, reckless, intentional and/or

 done with knowledge of their wrongfulness.

         56.     McCreary-Warnick’s acts were the proximate cause of damages incurred by PVL.



                                                  10
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 11 of 21 PageID #: 132




         57.     Pursuant to Indiana Code Ann. § 34-24-3-1, PVL is entitled to recover three (3)

 times its actual damages, the costs of this action, reasonable attorney’s fees, travel expenses, direct

 and indirect expenses incurred by Knapp related to attending any court proceedings, and costs of

 collection.

         WHEREFORE, Plaintiff, Kathleen Knapp, Individually and Derivatively on behalf of

 Pleasant View Lodge, Inc., respectfully requests that this Court enter judgment in her favor against

 Defendants, to award compensatory, special, general and punitive damages, disgorgement of

 gains, restitution, costs of this action, pre- and post-judgment interest, attorney’s fees and all other

 relief that is just and proper in the premises.

                                     COUNT V
                     DERIVATIVE CLAIM FOR CONSTRUCTIVE FRAUD

         58.     Knapp realleges and incorporates by reference Paragraphs 1 through 57 as if fully

 set forth herein.

         59.     McCreary-Warnick has engaged in a continuous, long-standing, calculated, and

 intentional pattern of paying herself salaries, bonuses, or other payments wrongfully and grossly

 in excess of the reasonable value of her services to PVL, which payments have been funded by

 PVL, as a deliberate scheme to decrease the distributive share of profits payable to the

 shareholders, namely, Knapp.

         60.     As part of this pattern or scheme, McCreary-Warnick has withheld, misreported or

 otherwise hidden her behaviors from PVL and Knapp.

         61.     McCreary-Warnick owed legal and equitable duties to PVL and Knapp not to

 deceive, violate confidences or injure their interests.

         62.     McCreary-Warnick breached these duties, which breaches amount to a fraud on

 PVL and Knapp, as the only other shareholder or member of the respective entities.



                                                   11
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 12 of 21 PageID #: 133




         63.     As a direct and proximate result of these behaviors by McCreary-Warnick, PVL

 have suffered and will continue to suffer damages.

         WHEREFORE, Plaintiff, Kathleen Knapp, Individually and Derivatively on behalf of

 Pleasant View Lodge, Inc., respectfully requests that this Court enter judgment in her favor against

 Defendants, to award compensatory, special, general and treble or punitive damages, disgorgement

 of gains, restitution, costs of this action, pre- and post-judgment interest, attorney’s fees and all

 other relief that is just and proper in the premises.

                                       COUNT VI
                      DIRECT CLAIM FOR BREACH OF FIDUCIARY DUTY

         64.     Knapp realleges and incorporates by reference Paragraphs 1 through 63 as if fully

 set forth herein.

         65.     McCreary-Warnick, as officer, director, and shareholder owes fiduciary duties to

 Knapp to act faithfully, loyally, diligently, prudently, honestly and carefully in conducting the

 business of PVL.

         66.     At various times relevant to this Amended Complaint, McCreary-Warnick

 breached fiduciary duties to Knapp by not acting within the best interests of PVL and not acting

 toward PVL and Knapp with the utmost fidelity, loyalty, care and good faith.

         67.     McCreary-Warnick’s breaches of her fiduciary duties include the following actions

 taken as director, officer, and/or shareholder of PVL:

                 A.      McCreary-Warnick paid herself salaries, bonuses, or other payments

                 wrongfully and grossly in excess of the reasonable value of her services to PVL.

                 B.      McCreary-Warnick directed PVL to hire her immediate family members to

                 positions within PVL, which family members were hired to positions for which

                 they were not qualified, for which no hire was needed, and paid salary or wages in



                                                   12
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 13 of 21 PageID #: 134




                excess of the reasonable value to PVL, all without approval of the Board of

                Directors.

                C.         McCreary-Warnick caused PVL to render valuable benefits to herself in the

                form of payment or reimbursement of personal expenses, including, without

                limitation, tens of thousands of dollars’ worth of health care costs per year.

                D.         McCreary-Warnick intentionally and improperly caused PVL’s financial

                statements and accounts to under-report the profits of PVL to avoid paying taxes

                and prevent Knapp from receiving her just and lawful share of the distributable

                profits.

                E.         McCreary-Warnick improperly and intentionally excluded Knapp from

                access to and participation in the rights of her ownership in PVL, including the right

                to access the books and records of PVL, the right to receive distributions of profits,

                and the right to participate in the management of PVL.

        68.     Because McCreary-Warnick caused PVL to pay herself and others valuable

 financial benefits, including the payment of inflated salaries, bonuses and personal expenses,

 bonuses, PVL has made “de facto” distributions of profit to McCreary-Warnick and non-

 shareholders, thereby violating the requirement that S-Corporations must distribute all profits in

 proportion to the owner’s percentage interest, and jeopardizing PVL’s favorable tax treatment.

        69.     As a result of McCreary-Warnick’s breaches of her fiduciary duties, Knapp has

 been greatly damaged, exposed to risk, the value of her ownership interests in PVL and its assets

 have been reduced, and as a result, Knapp have suffered and continue to suffer monetary damages

 and irreparable harm.




                                                   13
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 14 of 21 PageID #: 135




         WHEREFORE, Plaintiff Kathleen Knapp, respectfully requests that this Court enter

 judgment in her favor against Defendants, to award compensatory, special, general and punitive

 damages, disgorgement of gains, restitution, costs of this action, pre- and post-judgment interest,

 attorney’s fees and all other relief that is just and proper in the premises.

                                     COUNT VII
                      DIRECT CLAIM FOR THEFT AND CONVERSION

         70.     Knapp realleges and incorporates by reference Paragraphs 1 through 69 as if fully

 set forth herein.

         71.     Defendant McCreary-Warnick committed the crime of conversion in violation of

 Indiana Code 35-43-4-3 (and other Indiana law) by knowingly or intentionally taking, diverting,

 or retaining funds, property and resources from PVL through a long-term, intentional scheme to

 deprive Knapp of PVL’ profits to which she was entitled because of her ownership interest therein.

         72.     McCreary-Warnick’s actions were willful, wanton, reckless, intentional and/or

 done with knowledge of their wrongfulness.

         73.     McCreary-Warnick’s acts were the proximate cause of damages incurred by Knapp.

         74.     Pursuant to Indiana Code Ann. § 34-24-3-1, Knapp is entitled to recover three (3)

 times its actual damages, the costs of this action, reasonable attorney’s fees, travel expenses, direct

 and indirect expenses incurred by Knapp related to attending any court proceedings, and costs of

 collection.

         WHEREFORE, Plaintiff Kathleen Knapp respectfully requests that this Court enter

 judgment in her favor against the Defendants, to award compensatory, special, general and

 punitive damages, disgorgement of gains, restitution, costs of this action, pre- and post-judgment

 interest, attorney’s fees and all other relief that is just and proper in the premises.




                                                    14
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 15 of 21 PageID #: 136




                                        COUNT VIII
                                  DIRECT CLAIM FOR FRAUD

         75.     Knapp realleges and incorporates by reference Paragraphs 1 through 74 as if fully

 set forth herein.

         76.     McCreary-Warnick’s intentional, deceitful and covert actions constituted material

 misrepresentations of facts.

         77.     McCreary-Warnick knew or had reason to know that the actions and statements

 were false.

         78.     McCreary-Warnick acted with reckless ignorance of the lack of truthfulness of the

 matters asserted or statements made.

         79.     Knapp relied on the statements and actions of McCreary-Warnick to her detriment.

         80.     As a direct and proximate result of these behaviors by McCreary-Warnick, Knapp

 has suffered and will continue to suffer damages.

         WHEREFORE, Plaintiff Kathleen Knapp respectfully requests that this Court enter

 judgment in her favor against Defendants, to award compensatory, special, general and treble or

 punitive damages, disgorgement of gains, restitution, costs of this action, pre- and post-judgment

 interest, attorney’s fees and all other relief that is just and proper in the premises.

                                             COUNT IX
                                            ACCOUNTING

         81.     Knapp realleges and incorporates by reference Paragraphs 1 through 80 as if fully

 set forth herein.

         82.     As a result of the various actions and omissions taken by McCreary-Warnick as set

 forth herein, Knapp demands an accounting be made of all of the following:




                                                    15
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 16 of 21 PageID #: 137




                A.     All salaries, wages, and expenses, with supporting documentation such as

                invoices, expense reports, receipts and the like, paid to McCreary-Warnick by PVL.

                B.     All salaries, wages, and expenses, with supporting documentation such as

                invoices, expense reports, receipts and the like, paid to any immediate family

                member of McCreary-Warnick by PVL.

                C.     All records related to the sale or provision of PVL’s products or services,

                including but not limited to sales records supporting PVL’s financial reports.

                D.     All records related to and/or documenting all distributions of profit,

                dividends, profit-sharing, allocations or losses paid or attributed to McCreary-

                Warnick or for her benefit.

                E.     All bank statements, credit card statements or other ledgers from accounts

                held, owned, related to or used for the benefit of PVL.

                F.     Records of all capital contributions, short term loans, long term loans, lines

                of credit or other financial instruments related to the operations of PVL.

                G.     Records evidencing all debt obligations incurred on behalf of PVL (e.g.,

                credit cards, unsecured loans, etc.).

                H.     Records evidencing any loans, gifts, advances or other disbursements or

                financial benefits conferred on any third party and made by PVL.

        83.     Additionally, it is imperative that this Court enter injunctive relief requiring

 Defendants to provide an accounting of their financial activities with PVL. Furthermore, to the

 extent that the accounting reveals misappropriated assets, a constructive trust should be imposed

 over those assets.




                                                  16
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 17 of 21 PageID #: 138




         WHEREFORE, Plaintiff Kathy Knapp, respectfully requests that this Court order an

 accounting of the business, affairs, management, oversight and operations conducted under the

 control of McCreary-Warnick for and on behalf of PVL, to determine all of the compensation,

 bonuses, and other valuable benefits McCreary-Warnick and others have received from PVL as a

 result of McCreary-Warnick’s conduct; to impose a constructive trust over those assets; and to

 award compensatory, special, general and punitive damages, disgorgement of gains, restitution,

 costs of this action, pre- and post-judgment interest, attorney’s fees and all other relief that is just

 and proper in the premises.

                                     COUNT X
                       REQUEST FOR APPOINTMENT OF RECEIVER

         84.     Knapp realleges and incorporates by reference Paragraphs 1 through 83 as if fully

 set forth herein.

         85.     As set forth herein, McCreary-Warnick breached her duties to Knapp and PVL and

 has otherwise diverted corporate assets and funds from Knapp and PVL.

         86.     Knapp requests that this Court use its equitable powers to immediately appoint a

 Receiver over the business during the pendency of the case. Knapp asserts that she will suffer

 irreparable harm if a Receiver is not appointed in that McCreary-Warnick will continue to receive

 exorbitant salaries, hide and conceal books, records, assets, and continue to exclude Knapp from

 enjoying the benefits of owning a profitable business.

         87.     Furthermore, upon information and belief, Knapp believes that McCreary-Warnick

 intends to take actions on behalf of PVL which threatens her ability to maintain her ownership

 interest and/or which would greatly diminish the value of her shares while simultaneously

 benefitting McCreary-Warnick, which actions would be outside the day-to-day operations of PVL.




                                                   17
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 18 of 21 PageID #: 139




         WHEREFORE, Plaintiff Kathy Knapp, respectfully requests that this Court appoint a

 receiver to operate the business, affairs, management, oversight and operations of PVL, at a cost

 to PVL, and for all other relief that is just and proper in the premises.

                                    COUNT XI
                     REQUEST FOR JUDICIAL DISSOLUTION OF PVL

         88.     Knapp realleges and incorporates by reference Paragraphs 1 through 87 as if fully

 set forth herein.

         89.     In the alternative to the relief requested above, Knapp alleges that as a result of the

 actions of McCreary-Warnick as set forth herein, and as a result of certain actions McCreary-

 Warnick intends to take on behalf of PVL going forward, it is no longer reasonably practicable for

 PVL to continue its operations.

         90.     The By-Laws require the Board of Directors to operate the business, and the two

 (2) directors – Knapp and McCreary-Warnick – are unable to agree on the actions to be taken for

 PVL going forward.

         WHEREFORE, Plaintiff Kathy Knapp, respectfully requests that this Court enter a Decree

 or Order, pursuant to Indiana Code § 23-1-47-1 et seq., dissolving PVL, and for all other just and

 proper relief in the premises.

                                          JURY DEMAND

         Plaintiff Kathleen Knapp, by counsel, hereby demands a trial by jury on all claims of relief,

 where available.

                                                Respectfully submitted,


                                                s/William J. Brinkerhoff
                                                B.J. Brinkerhoff, Attorney No. 24811-53
                                                Hannah Kaufman Joseph, Attorney No. 24974-49
                                                KATZ KORIN CUNNINGHAM PC
                                                334 North Senate Avenue


                                                   18
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 19 of 21 PageID #: 140




                                     Indianapolis, Indiana 46204-1708
                                     317-464-1100; 317-464-1111-fax
                                     bbrinkerhoff@kkclegal.com
                                     hjoseph@kkclegal.com

                                     Attorneys for Plaintiff Kathleen Knapp




                                       19
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 20 of 21 PageID #: 141
Case 1:18-cv-01637-JPH-MG Document 22 Filed 01/25/19 Page 21 of 21 PageID #: 142




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of January, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the Court's
 ECF. Parties may access this filing through the Court’s system:

                R.C. Richmond III               rrichmond@taftlaw.com

                Paul Sinclair                   paul.sinclair@icemiller.com




                                                s/William J. Brinkerhoff
                                                B.J. Brinkerhoff




                                                   21
